Citation Nr: 0619492	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  95-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for a suprasellar arachnoid 
cyst.


REPRESENTATION

Appellant represented by:	James E. Morgan, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1978.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a March 1993 decision in which the RO denied the 
veteran's claim of entitlement to service connection for a 
suprasellar arachnoid cyst.  Following the receipt of an 
inquiry regarding the veteran's claim, the RO sent the 
veteran a letter in August 1994 indicating that the one-year 
time period had expired for him to file a timely notice of 
disagreement with the March 1993 decision.  The veteran filed 
a notice of disagreement (NOD) with the timeliness 
determination in September 1994, the RO issued a statement of 
the case (SOC) in November 1994, and the veteran filed a 
substantive appeal in April 1995.

As noted by the Board in a January 2000 remand, the November 
1994 statement of the case essentially addressed whether the 
veteran had filed a timely appeal from the March 1993 rating 
decision denying service connection for a suprasellar 
arachnoid cyst and whether new and material evidence to 
reopen the claim of service connection for a suprasellar cyst 
had been received (the latter issue was listed as a de novo 
claim, but addressed as a petition to reopen in the 
discussion portion of the SOC). 

In a January 2001 decision, the Board, inter alia, found that 
the veteran had filed a timely NOD with the  RO's April 27, 
1993, notification to the veteran of the April 14, 1993, 
decision that denied service connection for a suprasellar 
arachnoid cyst; this determination rendered the new and 
material evidence question moot.  Also in January 2001, the 
Board remanded to the RO the matter of service connection, on 
the merits, for issuance of an SOC to the veteran.  The RO 
issued an October 2002 SOC reflecting the denial of the claim 
for service connection for a suprasellar arachnoid cyst, and 
the veteran perfected his appeal with the filing of a 
substantive appeal later in October 2002. 

In June 2003, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
submitted additional medical evidence, along with a waiver of 
RO jurisdiction of the evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 
38 C.F.R. § 20.800 (2005).  During the hearing, the 
undersigned granted a 60-day abeyance period for the 
submission of additional evidence; however, no additional 
evidence was received during the abeyance period.

Later in June 2003, the appellant filed, pro se, a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims  (Court) in which the date of the decision appealed 
was listed as "June 11, 2003" (the date of the Board 
hearing).  In an October 2003 order, the Court granted an 
August 2003 motion of the VA Secretary to dismiss the appeal 
for lack of jurisdiction.  In August 2004, the Court later 
issued an order dismissing an appeal of a separate, unrelated 
matter for which the appellant had requested consolidation 
with the earlier appeal; in February 2006, the Court denied 
the appellant's petition for extraordinary relief.  

The matter on appeal has since been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a suprasellar 
arachnoid cyst has been accomplished.

2.  The appellant has consistently asserted, and has 
submitted statements supporting, the occurrence of symptoms 
consistent with the large suprasellar arachnoid cyst during 
service, which was diagnosed nearly ten years after service 
discharge via magnetic resonance image (MRI) in January 1988.

3.  Competent and probative medical opinion essentially 
indicates that, given the size of the cyst when diagnosed by 
MRI in January 1988 and the documented and undocumented 
symptoms during and after service, the suprasellar arachnoid 
cyst likely first developed during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
criteria for service connection for a suprasellar arachnoid 
cyst are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim have been 
accomplished.


II.  Factual Background

The veteran served in the reserves before he entered active 
service.  According to an August 1972 release from active 
duty training examination report, there were no findings 
regarding complaints or treatment for symptoms associated 
with a brain cyst.  

According to the August 1973 service appointment examination 
report, there were no findings regarding complaints or 
treatment for symptoms associated with a brain cyst.  During 
the pendency of this matter, the veteran has maintained that 
he was involved in a motor vehicle accident while in Spain in 
and around 1975.  The service medical records are negative 
for documentation of this reported motor vehicle accident.  
In August 1976, the veteran was involved in a diving accident 
during a training exercise.  His service personnel records 
confirm that his military specialty involved underwater 
diving.  According to the August 1976 treatment report, the 
examiner noted that the veteran rose too fast in the water.  
Afterwards, the veteran was described as confused, 
dysarthric, and had one wildly dilated pupil.  The examiner 
described the veteran as having a labile affect with 
inappropriate laughter.  The veteran appeared stable and 
neurological intact.  The examiner diagnosed possible water 
inhalation.  The examiner expressed doubt that the veteran 
had had an aeroembolism due to the long surface interval 
before treatment and spontaneous remission of symptoms.  
Service medical records also reflect that,  prior to his 
discharge, the veteran agreed not to have a separation 
examination performed; hence,  there is no separation 
examination report for consideration .
According to a September 1983 VA neurological examination 
report, the veteran reported that during and after service he 
had experienced high fevers with marked weakness of the lower 
extremities.  The veteran explained that the condition would 
subside after several days.  The examiner diagnosed no 
current neurological disorder.

In a February 1985 statement, the veteran explained that he 
had experienced difficulties with college and work after he 
was discharged from service.  

In a July 1988 statement, Captain M.F.L. recalled that the 
veteran served as the Operations Officer on board the USS 
BOLSTER.  The Captain recalled that he reported on board in 
April 1977, so that he was unaware of any reported incident 
involving the veteran before then.  The Captain recalled that 
the veteran had complained of vision problems and that the 
veteran underwent an examination from a medical officer.  The 
Captain did not recall; however, that a diagnosis was 
reached.  The Captain also recalled that he had had several 
discussions with the veteran during this time regarding the 
veteran's lackadaisical performance of duty; which later 
resulted in a formal relief for cause.  The Captain also 
remembered recommending the veteran's termination from active 
duty.  He also recounted that on one or more occasions 
discussing in a social setting with the veteran, that the 
veteran was having difficulty with energy levels.  The 
Captain did not remember any specific diagnosis being made 
before the veteran departed from the USS BOLSTER.

In a May 1989 medical report, L.J. Cote, M.D., from the 
Columbia University Hospital, opined that there was a high 
probability that the veteran's suprasellar lesion existed 
while he was on active duty, and that a lesion of this type 
and size could evoke intermittent clinically significant 
complaints, such as those documented while he was on active 
duty.  The doctor added that these neurological 
manifestations could be of such a magnitude, to include 
during periods of high environmental stress or following head 
trauma, that the veteran's administrative performance as a 
Naval Line Officer would have been adversely affected.

In May 1990, Dr. Cote reported that he had first treated the 
veteran in 1987.  By way of history, Dr. Cote reported that 
another physician had referred the veteran to him because the 
veteran's pupils were noted to be wildly dilated.  Dr. Cote 
had ordered an MRI in order to rule out multiple sclerosis.  
Dr. Cote reported that the MRI revealed a very large 
suprasellar arachnoid cyst that was compressing the veteran's 
mid-brain structures.  Dr. Cote also noted that it induced a 
surprisingly high degree of hydrocephalus considering the 
veteran's current functional status.  The veteran reported to 
Dr. Cote that during service he experienced bouts of fatigue 
and lethargy.  Dr. Cote noted the veteran's diving accident 
during service, in which the veteran was described with 
unilateral pupil dilation, dysarthria, and confusion.  The 
doctor noted that the veteran reported fatigue, visual 
disturbance, pressure sensation, mood fluctuation, and 
chronic thirst, which were symptoms consistent with the 
current diagnosis of hydrocephalus secondary to a large mass 
occupying lesion in the midbrain.  

In a March 1992 report, a physician from the National Naval 
Medical Center - Neurology Department indicated that he had 
reviewed the veteran's service medical records along with six 
other items of evidence.  To summarize, the physician 
reviewed a December 1988 MRI that revealed the presence of a 
suprasellar arachnoid cyst.  The physician noted that there 
was minimal documentation of the veteran contentions in his 
service medical records.  Despite the paucity of 
documentation of medical complaints during his active duty 
period, the physician noted that it was at least possible to 
argue that the poor performance outlined in the veteran's 
service record might have been secondary to a suprasellar 
arachnoid cyst.  The physician summarized that the results of 
his review were inconclusive, although statistically, it was 
most likely that the veteran's arachnoid cyst predated his 
active duty service, but this could not be proven with 
certainty.  

In an August 1992 report, Dr. Cote reiterated the findings in 
his previous May 1990 report, discussed above.  The doctor 
added that the veteran's post-active duty work history, which 
was documented by Social Security Administration records, 
probably best reflected the course of the veteran's 
functional disability status since being released from active 
duty in June 1978.

A December 1992 VA general medical examination report 
includes a notation that the veteran had been admitted to the 
Albany VA Medical Center (VAMC) for 12 days in October 1992 
with complaints of headaches, nausea, occasional dizziness, 
and difficulty with his gait.  During this time, the veteran 
underwent a right frontal craniotomy and fenestration of the 
arachnoid cyst.  

In February 1993, subsequent to the October 1992 surgery, the 
veteran continued to complain of headaches.

In January 1993, Dr. Cote reported that the veteran had had 
at least a 15 year history of chronic head pressure and 
headaches associated confusion, memory, fatigue, and neuro-
behavioral problems of sufficient magnitude to disrupt 
employment.  The cause of this long standing disorder was a 
hydrocephalus secondary to a large mid-brain space occupying 
lesion, which was first successfully diagnosed in 1988 using 
MRI and CT at Columbia Presbyterian Hospital.  Dr. Cote noted 
that the veteran underwent surgery at the VAMC, in 
consultation with Columbia Presbyterian Hospital, in October 
1992.  A CT scan taken two weeks following the surgery 
revealed a still moderately sized suprasellar cyst without 
significantly decreased lateral ventricle dilatation.

In March 1993, the veteran underwent surgery at the Albany 
VAMC to remove pressure on the brain with a shunt.

A July 1996 VA examination report includes the physician's 
notation that the claims file had been reviewed.  The 
physician opined that the veteran's hydrocephalus secondary 
to a suprasellar arachnoid cyst with related neurological 
findings were not proximately due to or the result of the 
veteran's experience when he was a diver during service.  The 
physician added that the condition was not due to the 
veteran's reported boxing while he was in service.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the evidence of record in light of the above-
noted criteria, and affording the appellant the benefit of 
the doubt, the Board finds that the criteria for service 
connection for a suprasellar arachnoid cyst are met.

The appellant has associated the incurrence of his arachnoid 
cyst with an undocumented automobile accident in service, as 
well as his experiences as a diver in service, and the 1996 
VA examiner focused only one these events in rendering a 
negative nexus opinion.  The Board points out, however, that, 
aside from the question of a direct relationship between the 
arachnoid cyst and either or both events, the record includes 
lay and medical evidence suggesting that an arachnoid cyst 
may have otherwise first manifested in service.

As indicated above, the veteran's service medical records 
reflect no notation as to any complaints or findings 
pertinent to the disability for which service connection is 
now sought.  However, the appellant is competent to assert 
the occurrence of certain experiences as well as his 
symptoms.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In this case, the appellant has asserted that, despite the 
lack of documentation in his in-service treatment records, he 
experienced sensitivity to light as well as fatigue during 
service.  The Board finds that such assertions appear to be 
credible, given his consistency in reports, and the fact that 
these alleged symptoms, as well as the veteran's poor 
performance during the time period in question, is 
essentially corroborated by the lay statement from the 
Captain of the USS BOLSTER.  

Thus, the Board finds that the appellant's assertions and the 
additional documentation described above tend to support the 
occurrence of manifestations during service that have been 
deemed consistent with the subsequent diagnosis of the large 
suprasellar arachnoid cyst (via January 1988 MRI).  Further, 
private, VA, and Navy medical records continue to reflect 
symptoms that are consistent with the manifestations of a 
suprasellar arachnoid cyst.

Dr. Cote's opinions, as described above, indicate the 
likelihood that the veteran's cyst existed during service; 
while the physician considered the documented diving 
accident, he also considered the other symptoms the veteran 
reportedly experienced in service.  Clearly, Dr. Cote's 
opinion was based upon examination of the appellant, 
consideration of the appellant's documented and reported 
medical history, and analysis of laboratory findings (i.e., 
the size of the cyst as shown on the 1988 MRI).  The Board 
points out that  Dr. Cote's treatment records indicate that 
he has expertise in the manifestations of a suprasellar 
arachnoid cyst.  In the May 1989 opinion letter, Dr. Cote 
opined that it was highly likely that the cyst existed during 
service.  The Board finds that Dr. Cote's May 1989 opinion 
letter and his subsequent detailed statements constitute 
probative (persuasive) evidence on the medical nexus question  
Collectively, these statements support a finding that the 
veteran's cyst was incurred during service.  

Interestingly, the Board notes that the 1993 opinion provided 
by the Navy physician is not entirely inconsistent with Dr. 
Cote's conclusions.  While that physician indicated that, 
statistically, it was likely that the veteran's cyst existed 
prior to service-a conclusion that is not supported by any 
contemporaneous evidence that the veteran then displayed 
symptoms consistent with those manifestations that Dr. Cote 
associated with the suprasellar arachnoid cyst during 
service-that physician also indicated that it was at least 
possible to argue that the poor performance outlined in the 
veteran's service record might have been secondary to a 
suprasellar arachnoid cyst, despite the paucity of 
documentation of medical complaints during his active duty 
period.

In addition to the above, the Board has considered the July 
1996 VA physician's opinion that the veteran's claimed 
disorder was not related to service.  However, when compared 
to Dr. Cote's detailed statements, the Board finds that this 
opinion is of less probative value.  Although the VA 
physician noted that the claims file was reviewed, he did not 
address Dr. Cote's May 1989 opinion or subsequent reports, or 
any of the other evidence of record.  In his brief statement, 
the VA physician offered no evidentiary or medical rationale 
for his conclusions at all.

Therefore, the Board finds that the July 1996 VA examiner's 
negative opinion is outweighed by the evidence that tends to 
support the veteran's claim.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  The 
Board also points out that, while Dr. Cote's medical opinion 
as to a likely service incurrence is not definitive, he has 
expressed his opinion in terms sufficient to permit 
application of the benefit-of-the-doubt-doctrine.

In this regard, the Board notes that, when, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107(b); Gilbert 1 Vet. App at 53-56. 

In view of the foregoing, and resolving all reasonable doubt 
in the appellant's favor on the question of service origin, 
the Board finds that the criteria for service connection for 
a suprasellar arachnoid cyst are met. 




ORDER

Service connection for a suprasellar arachnoid cyst is 
granted. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


